           Case 7:18-cv-08606-AEK Document 39 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
COSMO CAMPODONICO,

                                   Plaintiff,                    18 Civ. 8606 (AEK)

                 -against-                                       ORDER

WAL-MART STORES EAST, LP, et al.,

                                   Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.

        During a telephonic conference in this matter today, the parties addressed their efforts to

obtain deposition testimony from non-party witnesses Samuel Phillippe and Dede Burgado.

Both witnesses have thus far failed to comply with subpoenas for their depositions in this case.

As discussed with counsel at the conference, counsel shall make further efforts to communicate

with Mr. Phillippe and Ms. Burgado. Counsel shall make clear to the witnesses that they will not

have to appear in person for a deposition, and that complying with the subpoena will not require

a substantial time commitment. Counsel are directed to attach a copy of this order to their next

written communication to Mr. Phillippe and Ms. Burgado.

        To avoid the need for further involvement of the Court, and to avoid the risk of sanctions

or any other consequences, Mr. Phillippe and Ms. Burgado should simply communicate with

counsel for the parties to this case to understand what is required of them, and work

collaboratively with counsel to make arrangements to comply with the subpoena safely. If Mr.

Phillippe and Ms. Burgado do not engage with counsel regarding the lawful subpoenas, the Court

will have to become involved further, and Mr. Phillippe and Ms. Burgado could face penalties

for their continued failures to comply.
          Case 7:18-cv-08606-AEK Document 39 Filed 11/19/20 Page 2 of 2




        Defendant’s motion to compel (ECF No. 27) is DENIED, but without prejudice to a

renewed filing if the witnesses do not take this final opportunity to work with counsel to resolve

this issue.

Dated: November 19, 2020
       White Plains, New York                SO ORDERED.


                                             _____________________________________
                                             ANDREW E. KRAUSE
                                             United States Magistrate Judge




                                                 2
